—Appeal by the defendant from an order of the Supreme Court, Kings County (Firetog, J.), dated April 28, 2000, which, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s finding that the Board of Examiners of Sex Offenders correctly determined that he should be assessed 20 points as to item number 7 on his “Risk Assessment Instrument,” because the relationship between the defendant and the victim grew out of the professional relationship he had with the victim and her sisters, is supported by clear and convincing evidence (see Correction Law § 168-n [3]). Furthermore, the grand jury testimony was properly considered by the Supreme Court in making its determination (see Correction Law § 168-n [3]). Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.